EXHIBIT (17)(a)(vii) EATON VANCE NATIONAL MUNICIPAL INCOME FUND Supplement to Prospectus dated February 1, 2010 The following replaces the table and related footnotes in "Performance" under "Fund Summary": Average Annual Total Return as of December 31, 2009 One Year Five Years Ten Years Class A Return Before Taxes 33.15% 1.16% 4.69% Class B Return Before Taxes 33.94% 1.06% 4.61% Class B Return After Taxes on Distributions 33.93% 1.06% 4.61% Class B Return After Taxes on Distributions and the Sale of Class B Shares 24.34% 1.55% 4.71% Class C Return Before Taxes 37.94% 1.39% 4.42% Class I Return Before Taxes 40.27% 2.42% 5.52% Barclays Capital Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 12.91% 4.32% 5.75% Barclays Capital Long (22
